DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mac Donald (U.S. Pre-Grant Publication 2015/0226141).
Regarding claim 1, Mac Donald teaches a method for reducing NOx emissions during operation of an internal combustion engine in commerce which, when burning liquid hydrocarbon fuel as a primary fuel (e.g. diesel or gasoline), in the absence of any secondary fuel, has a characteristic stoichiometric ratio (Abstract; Paragraph 0024-0025, 0030-0031, 0041, 0044), the method comprising: providing a free nitrogen 
For clarity, the examiner submits that paragraph 0044 states “It is well known that engines operate at an air-to-fuel ratio that is typically lower than the ideal or stoichiometric ratio. A feature of the invention is adjustment of the air-to-fuel ratio for a primary fuel (e.g., gasoline or diesel fuel) in a dual fuel combustion process. The terms "dual fuel process" and "secondary fuel" as used herein refer to supplying an engine with a first, main fuel, e.g., a liquid fuel such as diesel fuel or gasoline, and a second fuel, typically in a lesser quantity, such as a gaseous mixture having a substantial content by volume of reactive hydrogen or another reactive species. With other relevant parameters remaining unchanged, a reduced fuel volume results in an increased air-to-fuel ratio. With a gaseous secondary fuel present in the cylinders adverse effects of reducing the fuel-to-air ratio [i.e. increasing the air-fuel-ratio] are less severe than when running the engine without the secondary fuel. Consequently there is an expanded range of acceptable air-to-fuel ratio from which an optimum ratio can be selected to improve fuel economy and/or lower NOx emissions.” The italicized portion was added by the examiner. 
Mac Donald teaches increasing the air-to-fuel ratio (decreasing the “fuel-to-air” ratio) in order to improve fuel economy and lower NOx emissions. Mac Donald does not teach that the increasing air-to-fuel ratio is limited to a maximum ratio of stoichiometric. Mac Donald also presents a graphical representation of NOx emissions as a function of 
Regarding claim 2, Mac Donald discloses the invention of claim 1 as discussed above, and Mac Donald teaches that the primary fuel comprises petrodiesel fuel and the air-to-fuel ratio is greater than 14.9 (i.e. lean)(Paragraphs 0025, 0030, 0035, 0044).
Regarding claim 3, Mac Donald discloses the invention of claim 1 as discussed above, and Mac Donald teaches that the primary fuel comprises petrodiesel fuel and the air-to-fuel ratio ranges between 15 and 25 (i.e. lean)(Paragraphs 0025, 0030, 0035, 0044).
Regarding claim 4, Mac Donald discloses the invention of claim 1 as discussed above, and Mac Donald teaches that the NOx emissions are controlled as a function of engine loading by varying a parameter taken from the group consisting of AFR, rate of injecting a secondary gas comprising the quenching species, cam phasing, crank position relative to cam shaft, fuel rail pressure, injection pulse width, mixture of air and exhaust gas based on EGR valve settings, and electrolytic bath temperature for secondary gas generation (Paragraphs 0031, 0032, 0036, 0037). 
Regarding claim 5, Mac Donald discloses the invention of claim 1 as discussed above, and Mac Donald teaches that the free nitrogen quenching species is carried into the combustion chamber in an adduct (Paragraph 0025 [See "The hydrogen containing gaseous products may contain other components such as H2O"]). 
Regarding claim 6, Mac Donald discloses the invention of claim 1 as discussed above, and Mac Donald teaches that the free nitrogen quenching species is an electron donor species selected from the group consisting of OH-, amines, and quaternary 
Regarding claim 7, Mac Donald discloses the invention of claim 1 as discussed above, and Mac Donald teaches that the free nitrogen quenching species is a hydroxyl radical carried into the combustion chamber in an adduct (Paragraph 0025 [hydroxyl radical combined with H2O]).
Regarding claim 9, Mac Donald discloses the invention of claim 1 as discussed above, and Mac Donald teaches that the quenching species is entrained in a secondary gas (either "hydrogen containing gaseous product" or intake air) passing through an air intake manifold and into the combustion chamber (Paragraph 0025; Figures 4A-4B, 5-6).
Regarding claim 10, Mac Donald discloses the invention of claim 9 as discussed above, and Mac Donald teaches that the secondary gas is emitted from an aqueous solution (Paragraph 0025 [if mixed with H2O, of if produced via electrolysis]).
Regarding claim 14, Mac Donald discloses the invention of claim 9 as discussed above, and Mac Donald teaches that the secondary gas comprises a secondary fuel (reactive hydrogen) which is oxidized with the primary fuel in the combustion chamber (Paragraph 0025).
Regarding claim 15, Mac Donald discloses the invention of claim 14 as discussed above, and Mac Donald teaches that the secondary fuel being provided to the combustion chamber comprises Reactive Hydrogen which is formed in an electrolytic cell while the engine is operating (Paragraph 0025).
Regarding claim 16, Mac Donald discloses the invention of claim 1 as discussed above, and Mac Donald teaches that the free nitrogen quenching species is provided by entraining a radical from an aqueous hydroxide species (OH- in H2O) in a gaseous medium comprising oxygen (intake air flow)(Paragraph 0025; Figures 4a-4b, 5-6).
Regarding claim 17, Mac Donald discloses the invention of claim 1 as discussed above, and Mac Donald teaches that the free nitrogen quenching species is a hydroxide derived from an inorganic source (Paragraph 0025 [Mac Donald does not discriminate against either of inorganic or organic sources of hydroxide]).

Allowable Subject Matter
Claims 8, 11-13, and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747